Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph P. Quinn on 03/11/2021.

The application has been amended for claims as follows: 


1 (Currently Amended).    A monolithic microelectronic module, comprising:
a semiconductor carrier;
a three dimensional field effect transistor (FET) 
wherein, the three dimensional FET comprises a serpentine gate electrode having an elongated gate width and further comprises resistive, capacitive, or inductive elements integrated within the serpentine gate electrode that cause the serpentine gate electrode to be resonant at a select ; and
wherein the elongated gate electrode comprising a conductor that forms a resonant transmission line that contains a capacitive clement determined by charge-collected beneath the elongated gate electrode, a resistive element determined by the conductor length and cross-sectional area and an inductive element formed by half-turns that loop the serpentine gate electrode winding back upon itself.

2 (Currently Amended).    The module of claim 1, wherein the semiconductor carrier comprises a plurality of active components formed on or embedded within the the semiconductor carrier.

3(Original)The module of claim 1 that further comprises an inductor with a ceramic magnetic core formed on the semiconductor carrier around or adjacent to the FET having a first winding that forms an electrical connection with the FET.

4. (Original)   The module of claim 3 that further comprises a rectifying diode and a capacitive element in electrical communication with a power FET.

5 (Currently Amended).    The module of claim 3, wherein windings within the inductor a center of the windings.



7. (Original)   The module of claim 3, wherein the inductor is a toroidal inductor.

8. (Original)   The module of claim 7, wherein the inductor is an element forming a transformer.

9. (Original)   The module of claim 8, wherein the transformer is a toroidal transformer.

10. (Original)   The module of claim 1, wherein the semiconductor carrier comprises a plurality of passive components formed on or in the semiconductor carrier.

11 (Currently Amended).    The module of claim 10, wherein the toroidal transformer includes a gap in its magnetic core which  ceramic material, preferably amorphous silica material, to concentrate magnetic energy adjacent to at least one secondary coil winding and increase power coupling between the transformer's primary and secondary coil windings.

12. (Original)   The module of claim 1, wherein the FET is a double-diffused MOSFET (DDMOSFET), an insulated gate bipolar transistor (IGBT), or a metal-insulator FET (MISFET).

13. (Original)   The module of claim 1, wherein the capacitive or inductive elements are formed through current vector alignments within the serpentine gate electrode.

14 (Currently Amended).    The module of claim 1, wherein the resistive, capacitive, or inductive elements are formed by means of an electroceramic element integrated within the serpentine gate electrode.

15 (Currently Amended).    The module of claim 14, wherein the resistive, capacitive, or inductive electroceramic element[[s]] holds a performance value within a critical tolerance that varies less than ±1% over standard operating temperatures.

16. (Original)   The module of claim 1, wherein the FET is a multi-channel MUCHFET, a V-groove MOSFET, a truncated V-groove MOSFET, a double-diffused DDMOSFET, a modulation-doped transistor (MODFET), or a heterojunction transistor (HETFET).

17. (Original)   The module of claim 1, wherein the serpentine gate electrode has a gate length-to-gate width ratio that is greater than 1 million.

18. (Original)   The module of claim 1 that further comprises clock circuitry.

19. (Original)   The module of claim 18, wherein the clock circuitry is in the form of an LCR resonator further comprising an inductor coil, a capacitive element, and a resistive element.

20. (Original)   The module of claim 19 wherein the dock circuitry comprises a high-Q LCR resonator encapsulated in amorphous silica.

21 (Currently Amended).    The module of claim 20, wherein the semiconducting carrier further comprises a phase-locked loop array mounted or embedded within the semiconductor carrier.

22 (Currently Amended).    The module of 21, wherein the self-resonance of the high-Q LCR resonator is altered by a switching element integrated into the carrier that routes [[the]] a timing signal through different turns of the inductor windings.

Allowable Subject Matter
3.	1-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a monolithic microelectronic module comprising “wherein the elongated gate electrode comprising a conductor that forms a resonant transmission line that contains a capacitive clement determined by charge-collected beneath the elongated gate electrode, a resistive element determined by the conductor length and cross-sectional area and an inductive element formed by half-turns that loop the serpentine gate electrode winding back upon itself” in combination with other limitations as a whole.




Claims 2-22 also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897